{¶ 75} I respectfully dissent from the majority opinion.
 {¶ 76} In the context of Civ.R. 53, we have held that we may not consider error in the lower court if a party fails to object to a magistrate's decision. R.G. Real Estate Holding, Inc. v. Wagner (April 24, 1998), Montgomery App. No. 16737, 1998 WL 199628, *3. However, inR.G. Real Estate, we did say that plain error may still be considered. Id.
 {¶ 77} Like Civ.R. 53, Juv. R. 40(E)(3)(b) provides that "[a] party shall not assign as error on appeal the court's adoption of any finding of fact or conclusion of law unless the party has objected to that finding of fact or conclusion of law under this rule." Again, despite the wording of the rule, we have applied plain error in a juvenile proceeding. See In re Martin (Aug. 27, 1999), Montgomery App. Nos. 17432, 17461, 17464, 1999 WL 955519, *4. Other appellate districts also apply the plain error doctrine in juvenile proceedings. See, e.g.,In re Etter (1998), 134 Ohio App. 3d 484, 492. Consequently, we will continue to consider plain error in those rare circumstances where "`error, to which no objection was made at the trial court, seriously affects the basic fairness, integrity, or public reputation of the judicial process, thereby challenging the legitimacy of the underlying judicial process itself.'" R.G. Real Estate, 1998 WL 199628, *3, quoting from Goldfuss v. Davidson (1997), 79 Ohio St. 3d 116, 1997-Ohio-401.
 {¶ 78} I think the error in the present case meets the above requirements. Many years ago, the Sixth District Court of Appeals stressed that "where parental rights are permanently terminated, it is of utmost importance that the parties fully understand their rights and that any waiver is made with full knowledge of those rights and the consequences which will follow." Elmer v. Lucas County Children ServicesBd. (1987), 36 Ohio App. 3d 241, 245. In the context of adjudicatory hearings, Juv. R. 29(D)(1) specifically requires the court to determine before accepting admissions that a party "is making the admission voluntarily with understanding of the nature of the allegations and the consequences of the admission." Subsection (D)(2) of Juv. R. 29 goes on to require the court to determine that:
 {¶ 79} "The party understands that by entering an admission the party is waiving the right to challenge the witnesses and evidence against the party, to remain silent, and to introduce evidence at the adjudicatory hearing."
 {¶ 80} In comparison, Juv. R. 34, which deals with dispositional hearings, does not contain a similar requirement. Nonetheless, the Fourth District Court of Appeals has found that substantial compliance with Juv. R. 29(D) is required for both adjudicatory and dispositional hearings in custody termination cases. In *Page 141 re Fennell (Jan. 23, 2002), Athens App. No. 01CA45, 2002-Ohio-521, 2002 WL 194221, *6. In this regard, the Fourth District Court of Appeals focused on the fact that dispositional and adjudicatory hearings cannot be divorced from each other; and that the dispositional hearing is "entirely dependent on the adjudicatory phase." Id.
 {¶ 81} I agree with the Fourth District's analysis. The Ohio Supreme Court has described permanent termination of parental rights as "`the family law equivalent of the death penalty in a criminal case.'" Inre Hayes (1997), 79 Ohio St. 3d 46, 48 (citation omitted). As a result, the court has stressed that "parents must be afforded every procedural and substantive protection the law allows." Id. In this regard, we cannot think of a more telling "admission" than a parent's agreement to surrender all parental rights to a child. Such protections are particularly critical in cases like the present, where the agency originally requested only temporary custody. Thus, the Juv. R.29(D) procedure would have applied at a time when the parents were not faced with permanent loss of all parental rights, i.e., at the adjudicatory hearing where MCCS was given temporary custody. Logically, it makes little sense for courts to be more concerned about parental admissions in a temporary custody situation than when rights are being completely divested.
 {¶ 82} In the case of In re Janway (Dec. 13, 2000), Montgomery App. No. 18624, 2000 WL 1838391, we took a somewhat different view. InJanway, a mother had consented to termination of parental rights at the permanent custody hearing, but later changed her mind. She then claimed on appeal that the record failed to show that her consent was freely, knowingly, and voluntarily given. Our first response to this argument was that we were unpersuaded that the trial court was obliged to inquire whether the surrender was voluntary. 2000 WL 1838391, *2. However, we then focused on the fact that the mother was able to accurately summarize the effect of the termination of her rights at the hearing, when asked to do so. Id. Even under these circumstances, we still reversed the grant of permanent custody, because the state called only one witness (a caseworker), who gave perfunctory testimony. Id. at *3.
 {¶ 83} In contrast to Janway, Mrs. Lakes was not asked in this case to summarize the effect of the termination of her rights. Furthermore, Janway was decided before the decision in Fennell. As a final point, I would note that the testimony in the present case was less perfunctory than the testimony in Janway. Accordingly, since the record fails to reveal that Mrs. Lakes relinquished custody freely, knowingly and voluntarily, the fourth assignment of error is should be sustained. *Page 142